Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2016

                                     No. 04-15-00481-CV

                       JOERIS GENERAL CONTRACTORS, LTD.,
                                    Appellant

                                              v.

                                    Rolando CUMPIAN,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-14392
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
       The appellee’s unopposed motion for extension of time to file motion for rehearing or en
banc reconsideration is hereby GRANTED. Time is extended to February 6, 2017.



                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court